Citation Nr: 0320072	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  02-04 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Darryl M. Springer

INTRODUCTION

The veteran had active service from August 1942 to January 
1946.  The veteran died in May 2001; the appellant is the 
veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Newark, New Jersey Regional Office 
(RO).  

In this case, the RO has considered additional issues to 
include entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318, and 
entitlement to some Chapter 35 benefits.  However, upon 
review of the appellant's contentions on appeal in this case, 
it appears that she is only requesting service connection for 
the cause of the veteran's death.  Some additional benefits 
would flow from a grant.  There appears, however, to be no 
claim for DIC on any theory other than on the basis of 
service connection for cause of death of the veteran's death.  
There are no specific contentions offered on any other issue.  
Therefore, the Board will consider the issue on appeal to be 
as listed on the title page of this decision.  If the 
appellant did intend to file a claim for DIC, she should do 
so with specificity at the RO and provide argument concerning 
that issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for the cause of the veteran's death has 
been obtained by the RO.

2. The veteran died in May 2001; according to the death 
certificate, the immediate cause of death was acute 
myocardial infarction due to or as a consequence of coronary 
artery disease. 

3. At the time of the veteran's death, service connection was 
in effect for varicose veins of the right leg with a 60 
percent evaluation, adjustment disorder with anxiety and post 
traumatic stress disorder with a 50 percent evaluation, 
residuals of second and third degree burns of the right lower 
leg and thigh with a 40 percent evaluation, scars of donor 
site in back with a 0 percent evaluation and he was in 
receipt of a total evaluation based on individual 
unemployability from June 1997.

4. It is not as least as likely as not that the veteran's 
service connected disabilities caused his death.  The 
competent medical evidence does not show a relationship 
between the service connected disabilities and the pathology 
that led to death.

5. The evidence does not show that a disability that was the 
cause or contributing cause of the veteran's death is related 
to the veteran's service.  Coronary artery disease was first 
shown many years following separation from service.  
Additionally, coronary artery disease was not related to an 
incident of service or to a service-connected disability.  
Coronary artery disease was not demonstrated within 1 year of 
separation from active service.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause of death.  Coronary 
artery disease was not incurred in or aggravated by service 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312, 3.326 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for entitlement to service connection for the cause 
of veteran's death.  Thus, no further assistance to the 
appellant is required to comply with the duty to assist her 
as to this issue.  See 38 U.S.C.A. § 5103A (West 2002).  In 
this regard there has been notice as to information needed, 
treatment records have been obtained, a VA examiner opinion 
has been provided, and there has been a rating decision, a 
statement of the case, and a supplemental statement of the 
case sent to the appellant.  There is no indication that 
there is additional information on file that would lead to a 
different outcome in this claim.  All pertinent notice has 
been provided in the documents sent to the appellant.  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  
These regulations provide no additional duties, are not more 
favorable to the appellant than the statute, and are 
satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.

The appellant, through a letter dated October 2001, has been 
notified as to evidence and information necessary to 
substantiate her claim.  The information in the letter sent 
to the appellant informed her of what evidence she must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should or could be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the appellant is required to comply 
with the duty to assist her.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312(c) (2002).

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and cardiovascular disease becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).
  
A death certificate shows that the veteran died in May 2001 
with an immediate cause of death being acute myocardial 
infarction due to coronary artery disease.   An autopsy was 
not performed.  

The veteran's service medical records show no complaints, 
history, treatment, or diagnosis of the presence of coronary 
artery disease.  On a report in September 1943, on 
examination of the heart, occasional extrasystole was noted.  
The cardiovascular system was clinically evaluated as normal 
on separation examination in January 1946 and on VA 
examination in January 1950.  A certificate of disability for 
discharge dated in September 1946 reveals that the veteran 
was separated from service due to disabilities sustained in 
service in WWII.  The disabilities were second and third 
degree burns to the right leg and thigh.  A VA treatment 
record from 1985 shows that the veteran did not have any 
cardiac problems.  A January 1993 VA treatment record notes a 
history of angina.  Subsequent treatment records show that 
the veteran had angina and was seen regarding the heart.  A 
private medical record in October 1996 revealed that the 
veteran had a history of coronary heart disease.  

From the period after separation until the veteran died he 
was seen by VA medical examiners and private medical 
examiners for complaints of varicose veins due to his service 
connected disabilities.  The veteran was granted service 
connection for his varicose veins by rating decision of 
August 2000.

At the time of the veteran's death, service connection was in 
effect for varicose veins of the right leg with a 60 percent 
evaluation, adjustment disorder with anxiety and post 
traumatic stress disorder with a 50 percent evaluation, 
residuals of second and third degree burns of the right lower 
leg and thigh with a 40 percent evaluation, scars of donor 
site in back with a 0 percent evaluation and he was in 
receipt of a total evaluation based on individual 
unemployability from June 1997.

Private medical records of February 1999, October 1999 and 
September 2000 shows that the veteran was seen for heart 
problems.  In October 1996 a private examiner stated that he 
examined the veteran in September 1996 and that the extremity 
exam revealed the right leg to have multiple surgical graphs 
and very marked varicose vein distension.  The examiner also 
reported that there was a diminished sensation of the leg to 
the foot.  The examiner stated that there did not appear to 
be significant arterial deficiency.  The diagnoses were 
chronic venous insufficiency due to burn injuries of the 
right lower extremity, colon cancer status post-colostomy, 
history of coronary artery disease, gout, and hypothyroidism. 
Letters of October 1999 and September 2000 by a private 
examiner stated that the veteran had extremely large varices 
of his legs as a result of severe burn injury of his legs.  
The examiner stated that there was marked scarring caused by 
the burns which has leg to life threatening varices.  The 
examiner stated that because the veteran had to be on anti-
coagulation for his heart problem, the varices could become a 
life threatening condition if they were to bleed even with 
slight injury.

In a June 2001 letter from a private examiner it was noted 
that the veteran died from congestive heart failure.  The 
examiner opined that due to the veteran's poor venous return 
and pooling of blood in his lower extremities, with marked 
edema of his legs, the veteran's heart failure could not be 
treated adequately and he eventually died from it.  The 
examiner stated that the varicose veins were the contributing 
factor to the veteran's demise.

A VA examiner opinion from May 2002 noted that the veteran 
had severe varicosities of his legs, which were caused by 
burns he sustained during active duty service.  The examiner 
stated that in general, there was no connection between 
varicosities of the legs and either the cause or aggravation 
of congestive heart failure.  The examiner stated that he 
could not see how edema of the lower extremities could 
prevent one from treating congestive heart failure.  It was 
opined that the private medical examiner provided no 
substantive evidence why he was unable to treat the patient's 
congestive heart failure because of edema.  It was in the VA 
examiner's opinion that varicosities need not necessarily 
cause or aggravate congestive heart failure.

Review of the record in this case fails to show any 
relationship between the cause of the veteran's death in May 
2001 and his service.  Further, there is no evidence of any 
disability that was a cause of the veteran's death in service 
or within one year of service.  The competent evidence of 
record shows that the veteran not treated for the 
disabilities that caused or contributed to his death until at 
least the 1990s.

While a private examiner has indicated that the veteran's 
death was due, at least in part, to his service connected 
varicose veins, the Board finds that the May 2002 VA medical 
opinion constitutes significantly probative evidence inasmuch 
as it entails a comprehensive review of the veteran's medical 
history performed by a medical doctor.  The opinion by the 
private examiner as to the etiology of the veteran's coronary 
heart disease does not indicate any substantive evidence why 
the examiner was unable to treat the patient's congestive 
heart failure because of edema.  Therefore, this opinion has 
diminished probative value.  After a review of the record, 
the subsequent examiner was unable to ascertain why there 
would have been such a link.  While the Board has considered 
that the appellant's contentions would be probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board is more persuaded by the subsequent opinion as it 
is made after a complete review of the record.  Medical bases 
are set forth.  The opinion on the relationship is not 
persuasive as there is no medical evidence to support the 
decision, nor are there any records offered in support of the 
conclusion.

Pursuant to Gabrielson v. Brown, 7 Vet. App. 36 (1994), the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
In doing so, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for the veteran's cause of death.  The first 
evidence of the disability that caused the veteran's death 
was many years after service.  Thus, the coronary artery 
disease is not shown to be related to service in any way.  As 
such, the Board finds that the preponderance of the evidence 
weighs against the appellant's claim for service connection 
for the cause of the veteran's death.




ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

